OPINION ON PETITION TO REHEAR
WALKER, Presiding Judge.
The petitioners have filed a petition to rehear and also a motion for diminution of the record which motion they say will show that they moved for a severance at their trial. Suggestions for diminution of record shall be made before the case is called for trial, so that the record may be perfected for the hearing, or the imperfection will be waived. Rule 9 of the Supreme Court and of this court.
All the issues discussed in the petition to rehear were fully dealt with in the original opinion of the court, to which we adhere.
The petition to rehear is denied.
OLIVER and GALBREATH, JJ., concur.